DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0243573 A1 to Yoder et al. (US 2018/0243573 A1; hereinafter “Medtronic”) in view of Stubbs et al. (US 2011/0145588 A1; hereinafter “Stubbs”).



    PNG
    media_image1.png
    584
    780
    media_image1.png
    Greyscale


In relation to claim 1, Medtronic teaches a method of programming an implantable medical device (IMD) to provide therapeutic operations for a patient (para [0059]-[0062]), comprising:  conducting a first communication session between the IMD with an external programming device without establishing a communication session with a remote server for medical device management to perform programming validation (e.g. the external device 116 be configured to perform an authorization procedure without communicating with a remote server device (e.g., using an implantable device application), para [0048]-[0050]); receiving programming data by the IMD from the external programming device to provide therapeutic operations according to at least one instance of settings data during the first communication session, a temporary key (e.g. the external device 116 can send information or signals to the implantable device 104 to program the implantable device 104 or to 
Medtronic fails to teach wherein the at least one instance of settings data is validated by a temporary key; receiving validation data for the at least one instance of settings data that is signed with a key corresponding to the IMD (e.g. the remote server device 120 can maintain information that identifies implantable devices; processing the received validation data to verify the received validation data against a key of the IMD; and replacing validation data signed using the temporary key with the received validation data. However, Stubbs, in an analogous art, teaches wherein the at least one instance of settings data is validated by a temporary key; (para [0026]-[0031]); receiving validation data for the at least one instance of settings data that is signed with a key corresponding to the IMD (para [0026]-[0031]); processing the received validation data to verify the received validation data against a 
Based on the above observations, it would have been obvious to one of ordinary skill in the art to have modified the system of Medtronic by including wherein the at least one instance of settings data is validated by a temporary key; receiving validation data for the at least one instance of settings data that is signed with a key corresponding to the IMD; processing the received validation data to verify the received validation data against a key of the IMD; and replacing validation data signed using the temporary key with the received validation data, as taught by Stubbs, because the modification would have provided secure communications in a data communications setting.
In relation to claim 2, Stubbs teaches further comprising: conducting therapeutic operations according to the at least one instance of settings data to provide a therapy to the patient after determining that the at least one instance of settings data is verified (para [0026]-[0031]).
In relation to claims 3, 12, and 16, Medtronic teaches wherein the temporary key corresponds to a clinician or clinician device (para [0031]). Stubbs further teaches the temporary key corresponds to a clinician or clinician device (para [0017]).
In relation to claims 4 and 17, Medtronic teaches wherein the IMD stores a collection of temporary keys and the IMD searches the collection for a matching key for validation data signed with a temporary key during verification operations (para [0046]-[0047]). Stubbs further teaches wherein the IMD stores a collection of temporary keys and the IMD searches the collection for a matching key for validation data signed with a temporary key during verification operations (para [0026]-[0031]).
In relation claims 5 and 18, Medtronic teaches wherein the external device that has network access is a patient controller device adapted to communicate with the IMD (para [0054]).
In relation to claims 6 and 19, Medtronic teaches wherein the external device that has network access is a clinician programmer device adapted to communicate with the IMD (para [0054]). Stubbs 
In relation to claim 7, Stubbs teaches wherein the IMD causes a respective instance of settings data that is validated by a temporary key to become invalid after a defined period of time passes without replacement by validation data signed with a key corresponding to the IMD (para[0030]-[0031]).
In relation to claim 8, Stubbs teaches wherein the IMD reverts to one or more default therapeutic settings upon invalidation of the respective instance of settings data (para [0030]-[0031]).
In relation to claim 9, Medtronic teaches wherein the IMD is selected from the list consisting of: a neuro stimulation device, a cardiac rhythm management device, an implantable drug delivery pump, and an insulin dispensing device (para [0064]-[0066]). Stubbs further teaches wherein the IMD is selected from the list consisting of: a neuro stimulation device, a cardiac rhythm management device, an implantable drug delivery pump, and an insulin dispensing device (para [0003]).
In relation to claim 10, Stubbs teaches wherein the IMD verifies validation data by passing at least settings data through a first function to generate summary data and applying one or more crypto graphical keys to verify the generated summary data (para [0026]-[0031]).
In relation to claim 11, Medtronic teaches a clinician programmer device for programming an implantable medical device (IMD) (para [0059]-[0062]) comprising: a processor for executing instructions to control the clinician programmer device (para [0059]-[0062]); wireless communication circuitry for communicating with the IMD and for communicating with a remote server for medical device management (para [0032], [0047]-[0050], [0059]-0062]); and memory for storing data and executable instructions, wherein the executable comprises code for causing the processor to (para [0059]-[0062]) (1) provide one or more user interface (Ul) screens to interact with a clinician to define therapeutic settings for the IMD (para [0059]-[0062], [0119], [0138]), temporary key (para [0029], [0046]-[0050]). 

Based on the above observations, it would have been obvious to one of ordinary skill in the art to have modified the system of Medtronic by including(2) validate the therapeutic settings with the remote server when network connectivity is obtained by obtaining validation data from the remote server that is signed with a key corresponding to the IMD, (3) create validation data that is signed with a temporary key when network connectivity to the remote server is not established and (4) communicate the therapeutic settings and validation data to the IMD to control therapeutic operations of the IMD as taught by Stubbs because the modification would provide secure communications in a data communications setting.
In relation to claim 13, Stubbs teaches wherein the executable instructions comprise code to cause the processor to (a) query the IMD to identify prior therapeutic settings with validation data signed with a temporary key (para [0026]-[0031]), (b) communicate with the- remote server when network connectivity is available to validate the prior therapeutic settings by obtaining updated 
In relation to claim 14, Medtronic teaches wherein the communication circuitry comprises a first and second set of communication circuitry for providing at least two different wireless communication protocols (para [0030]-[0032]).
In relation to claim 15, Medtronic teaches an implantable medical device (IMD) (para [0040]-[0042], [0059]-[0062]) comprising: therapeutic circuitry for controlling delivery of a medical therapy to a patient (para [0059]-[0062]); a processor for controlling the IMD according to executable code (para [0059]-[0062]); wireless communication circuitry for conducting wireless communications (para [0032], [0047]-[0050], [0059J-0062]); and memory for storing data and executable code, wherein the executable comprises code for causing the processor (para [0059]-[0062]) to (1) communicate with an external programming device to define therapeutic settings for operation of the IMD (para [0059]-[0062], [0119],
[0138]). 
Medtronic fails to teach (2) perform validation operations on one or more instances of therapeutic settings by determining whether a respective instance of therapeutic settings is accompanied by validation data signed with a key corresponding to the IMD or by a temporary key, and (3) replace instances of validation data signed with a temporary key upon a subsequent communication session with an external device that has network access to a remote server for remote medical device management operations.  However, Stubbs, in an analogous art, teaches (2) perform validation operations on one or more instances of therapeutic settings by determining whether a respective instance of therapeutic settings is accompanied by validation data signed with a key corresponding to the IMD or by a temporary key (para [0026]-[0031]), and (3) replace instances of validation data signed with a temporary key upon a subsequent communication session with an external device that has 
Based on the above observations, it would have been obvious to one of ordinary skill in the art to have modified the system of Medtronic by including(2) perform validation operations on one or more instances of therapeutic settings by determining whether a respective instance of therapeutic settings is accompanied by validation data signed with a key corresponding to the IMD or by a temporary key, and (3) replace instances of validation data signed with a temporary key upon a subsequent communication session with an external device that has network access to a remote server for remote medical device management operations, as taught by Stubbs because the modification would provide secure communications in a data communications setting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




	Respectfully submitted,
	
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783